 


109 HR 2342 IH: Ferry Safety Enhancement Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2342 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Fossella introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 46, United States Code, to treat as a passenger vessel any vessel having berth or stateroom accommodations for more than 399 passengers, to require that such a vessel be equipped with a voyage data recorder, and to ensure reliable medical testing of vessel pilots, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ferry Safety Enhancement Act of 2005. 
2.Treatment of vessels capable of carrying more than 399 passengers as passenger vesselsSection 2101(22) of title 46, United States Code, is amended by striking or after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting ; or, and by adding at the end the following: 
 
(D)carrying more than 399 passengers.. 
3.Voyage data recorder requirements 
(a)Authority to prescribe regulationsChapter 35 of title 46, United States Code, is amended by adding at the end the following: 
 
3507.Voyage data recorders 
(a)The Secretary shall prescribe regulations that require that a passenger vessel described in section 2101(22)(D) shall be equipped with a voyage data recorder approved in accordance with the regulations.  
(b)Regulations prescribed under subsection (a) shall establish— 
(1)standards for voyage data recorders required under the regulations; 
(2)methods for approval of models of voyage data recorders under the regulations; and  
(3)procedures for annual performance testing of voyage data recorders required under the regulations. 
(c)To implement this section and regulations prescribed under this section there is authorized to be appropriated to the Secretary $1,500,000 each fiscal year.. 
(b)Deadline for regulationsThe Secretary (as that term is used in chapter 35 of title 46, United States Code) shall initiate the prescribing of regulations under section 3507(a)(1) of title 46, United States Code, as amended by this section, by not later than 6 months after the date of the enactment of this Act. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 35 of title 46, United States Code, is amended by adding at the end the following: 
 
 
3507. Voyage data recorders. 
4.Ensuring reliable medical testing of vessel pilots 
(a)Submission of all physical examinationsThe head of the department in which the Coast Guard is operating shall revise section 10.709 of title 46, Code of Federal Regulations, to require that an individual to whom that section applies shall submit to the Coast Guard the results of all physical examinations of the individual. 
(b)Increase in penalties for falsification of physical examination reportIn lieu of the penalties provided under section 1001 of title 18, United States Code, any person that violates that section in preparing any report on the findings of a physical examination of an individual to whom section 10.709 of title 46, Code of Federal Regulations, as revised under subsection (a), applies shall be fined under title 18, United States Code, and imprisoned for not more than 5 years. 
 
